DETAILED ACTION
This action is in response to amendments filed January 21st, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement filed January 19th, 2022 has been received, however the Non-Patent Literature reference has not been considered as there appears to be no relevance between the reference and the instant application. The Examiner wonders if some sort of typographical error may have been made on behalf of Applicant when submitting the information disclosure statement. However, if this is not the case, Examiner will welcome any sort of explanation regarding the relevancy of the reference and would consider the reference if such is provided.
Status of claims
Claims 1, 2, 4-11, 13, 14 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites the limitation “wherein said plastic material of said bearing consists of 8-12 mass percent polytetrafluoroethylene (PTFE), 2-6 mass percent carbon fibers, and the remainder acetal”. Claim 1, of which claim 2 is dependent from already states the limitation “wherein said plastic material of said bearing comprising 8-12 mass percent polytetrafluoroethylene (PTFE), 2-6 mass percent carbon fibers, and the remainder acetal”. Claim 2 fails to further limit claim 1, as if the plastic material of the bearing comprises 8-12 mass percent PTFE, 2-6 mass percent carbon fibers, and the remainder is acetal, this would already imply that the bearing consists of these materials with the claimed mass percent ranges.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2009/0288297; hereinafter Schmidt) in view of Pfeffer (DE-102004048753A1).
Regarding claim 1, Schmidt discloses a ball socket assembly (Fig. 1-14), comprising:
	a housing (70) with an inner bore (76);
	a bearing (50) received in said inner bore of said housing (as seen in the figures), said bearing being made as a monolithic piece of a plastic material (it can be seen in the figures the bearing is a monolithic piece; see [0049] stating the bearing is made from plastics), and said bearing having a curved bearing surface which surrounds a ball cavity (as seen in the figures);
	a ball stud (30) having a ball portion (34) and a shank portion (36), said ball portion being received in said ball cavity of said bearing (as seen in the figures), and said ball portion having an equator (see Annotated Fig. 1 below);
	said curved bearing surface of said bearing being in slidable contact with said ball portion of said ball stud on opposite axial sides of said equator (as seen in the figures);
	said bearing including a plurality of fingers (portions of bearing spaced apart by slots 67; see Annotated Fig. 2 below) which are spaced circumferentially from one another by slots (67, as seen in the figures); and
	said plastic material of said bearing allowing said fingers to deflect radially to allow said ball portion of said ball portion of said ball stud to be inserted into said ball cavity and to also have adequate strength to resist failure when subjected to operational loads (as is described in [0054]; [0050] describes the pull out forces the bearing can withstand).

    PNG
    media_image1.png
    358
    393
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    315
    310
    media_image2.png
    Greyscale

Annotated Figure 1						Annotated Figure 2
	While Schmidt does say that the bearing may be made of various engineering plastics ([0049]), they do not explicitly disclose wherein the plastic material comprises 8-12 mass percent polytetrafluoroethylene, 2-6 mass percent carbon fibers, and the remainder acetal.
	Pfeffer teaches of a similar ball socket assembly (Fig. 1-2) having a bearing (2) that is made from a carrier material POM (i.e. polyoxymethylene which is acetal), with first and second materials homogeneously incorporated into the carrier material (see [0008]). Pfeffer states that the first material may be carbon fiber ([0009]) and can have a mass range of 5-30% by weight (see [0010]). Pfeffer further states that the second material may be polytetrafluoroethylene (see [0010]) and can have a mass range of 10-25% by weight. This material combination serves to significantly increase the service life of the ball joint (see [0010]).
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schmidt with the teachings of Pfeffer, to have the plastic material of the bearing comprise 10-12 mass percent polytetrafluoroethylene, 5-6 mass percent carbon fibers, with the remainder acetal, to significantly increase the service life of the ball joint, thereby producing a plastic bearing falling within the claimed mass percent ranges of the materials of the bearing.
Note to ApplicantIn the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 2, Schmidt, as modified by Pfeffer, discloses wherein said plastic material of said bearing consists of 8-12 mass percent polytetrafluoroethylene, 2-6 mass percent carbon fibers, and the remainder acetal (as the bearing will have 10-12 mass percent polytetrafluoroethylene, 2-6 mass percent carbon fibers, and the remainder acetal, the plastic material will consist of the claimed materials within the claimed ranges).
Regarding claim 4, Schmidt discloses wherein said fingers extend across said equator of said ball portion of said ball stud (it can be seen from the figures and Annotated Fig. 1 that the fingers will extend across the equator of the ball portion).
Regarding claim 8, Schmidt discloses a method of making a ball socket assembly (Fig. 1-14), comprising the steps of:
	preparing a bearing which is made as a monolithic piece of plastic material (bearing 50 can be seen to be a monolithic piece and is made from plastics, see [0049]), the bearing including a plurality of fingers (portions of bearing spaced apart by slots 67; see Annotated Fig. 2) which are spaced circumferentially from one another and at least partially surround a ball cavity (as seen in the figures);
	urging a ball portion (34) of a ball stud (30) towards the ball cavity (as seen in Fig. 10A-B depicting a method of assembly);
	deflecting the fingers in a radially outward direction to allow the ball portion of the ball stud to pass the fingers and be received in the ball cavity (as is described in [0054]); and
	inserting the bearing with the ball portion contained in the ball cavity into an open bore of a housing (see Fig. 10C-D).
While Schmidt does say that the bearing may be made of various engineering plastics ([0049]), they do not explicitly disclose wherein the plastic material comprises 8-12 mass percent polytetrafluoroethylene, 2-6 mass percent carbon fibers, and the remainder acetal.
	Pfeffer teaches of a similar ball socket assembly (Fig. 1-2) having a bearing (2) that is made from a carrier material POM (i.e. polyoxymethylene, acetal), with first and second materials homogeneously incorporated into the carrier material (see [0008]). Pfeffer states that the first material may be carbon fiber ([0009]) and can have a mass range of 5-30% by weight (see [0010]). Pfeffer further states that the second material may be polytetrafluoroethylene (see [0010]) and can have a mass range of 10-25% by weight. This material combination serves to significantly increase the service life of the ball joint (see [0010]).
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schmidt with the teachings of Pfeffer, to have the plastic material of the bearing comprise 10-12 mass percent polytetrafluoroethylene, 5-6 mass percent carbon fibers, with the remainder acetal, to significantly increase the service life of the ball joint, thereby producing a plastic bearing falling within the claimed mass percent ranges of the materials of the bearing.
Regarding claim 9, Schmidt discloses after the ball portion of the ball stud is received in the ball cavity of the bearing, the fingers extend across an equator of the ball stud (it can be seen from the figures and Annotated Fig. 1 that the fingers will extend across the equator of the ball portion).
Claims 5, 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Pfeffer as applied to claims 1 and 8 above, and in further view of Tagami (US 4,722,631).
Regarding claim 5, Schmidt nor Pfeffer explicitly disclose wherein at least a portion of said ball stud is heat treated.
Tagami teaches of a similar ball socket assembly (Fig. 1-2) having a ball stud (2) with a ball portion (4) and a shank portion (5) that are subjected to heat treatment (Col. 4 lines 38-43).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schmidt with the teachings of Tagami, so that the ball portion and shank portion of the ball stud are heat treated, allowing for the ball stud to have a desired hardness level.
Regarding claim 6, Schmidt, as modified by Tagami discloses wherein said heat treated portion of said ball stud is in slidable contact with said curved bearing surface (as the ball portion of the ball stud has been heat treated, it will be in slidable contact with the curved bearing surface).
Regarding claim 10, Schmidt does not explicitly disclose of the method further including the step of heat treating a portion of the ball stud prior to inserting the ball portion of the ball stud into the ball cavity of the bearing.
Tagami teaches of a similar ball socket assembly (Fig. 1-2) having a ball stud (2) with a ball portion (4) and a shank portion (5) that are subjected to heat treatment (Col. 4 lines 38-43) before being inserted into a bearing (7; Col. 4 lines 49-58 state the ball being inserted into the bearing occurs after the heat treatment process).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schmidt with the teachings of Tagami, so that the ball stud is heat treated prior to inserting the ball portion into the bearing, as a means for the ball stud to have a desired hardness level.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Pfeffer as applied to claim 1 above, and in further view of AZO Materials (https://www.azom.com/article.aspx?ArticleID=6719; hereinafter AZOM).
Regarding claim 7, Schmidt discloses wherein the ball stud may be made of steel alloys ([0048]), but does not explicitly state that the ball stud is made of 5140 steel.
AZOM teaches that 5140 steel is a steel alloy.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schmidt with the teachings of AZOM, to have the ball stud be made out of 5140 steel, in order to take advantage of the mechanical properties of 5140 steel.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Pfeffer and Tagami as applied to claim 10 above, and in further view of AZOM.
Regarding claim 11, Schmidt discloses wherein the ball stud may be made of steel allows ([0048]), but does not explicitly state that the ball stud is made of 5140 steel.
AZOM teaches that 5140 steel is a steel alloy.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schmidt with the teachings of AZOM, to have the ball stud be made out of 5140 steel, in order to take advantage of the mechanical properties of 5140 steel.
Claims 13, 14 are rejected under 35 U.S.C. 103 as being unptatentable over Schmidt in view of Pfeffer as applied to claims 1 and 8 above, and in further view of Kobayashi (US 5,092,703).
Regarding claim 13, Schmidt discloses wherein said bearing has a closed bottom opposite of said fingers (it can be seen in the figures the bottom of the bearing is closed), but does not explicitly disclose wherein said closed bottom is spaced from said ball portion of said ball stud to define a fluid reservoir.
Kobayashi teaches of a similar ball socket assembly (Fig. 1-19) having a bearing (4) with a closed bottom (as seen in the figures), and a ball stud (2), and wherein a ball portion (3) of the ball stud is spaced from the closed bottom, thereby defining a fluid reservoir (25), wherein grease is to be supplied between the bearing and the ball portion, enabling the ball stud to swing more smoothly (Col. 7 lines 16-24).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schmidt with the teachings of Kobayashi, to have the closed bottom of the bearing be spaced from the ball portion of the ball stud to define a fluid reservoir, so that grease may be applied between the bearing and the ball portion, enabling the ball stud to swing more smoothly.
Regarding claim 14, Schmidt discloses wherein the bearing has a closed bottom opposite of the fingers (it can be seen in the figures the bottom of the bearing is closed), but does not explicitly disclose wherein the closed bottom is spaced from the ball portion of the ball stud to define a fluid reservoir.
Kobayashi teaches of a similar ball socket assembly (Fig. 1-19) having a bearing (4) with a closed bottom (as seen in the figures), and a ball stud (2), and wherein a ball portion (3) of the ball stud is spaced from the closed bottom, thereby defining a fluid reservoir (25), wherein grease is to be supplied between the bearing and the ball portion, enabling the ball stud to swing more smoothly (Col. 7 lines 16-24).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schmidt with the teachings of Kobayashi, to have the closed bottom of the bearing be spaced from the ball portion of the ball stud to define a fluid reservoir, so that grease may be applied between the bearing and the ball portion, enabling the ball stud to swing more smoothly.
Response to Arguments
Applicant's arguments filed in response to the action dated July 2nd, 2021 are persuasive and the grounds of rejection of 35 U.S.C. 103 for the claims have been withdrawn, as had been indicated during the interview conducted January 21st, 2021. However, a new grounds of rejection under 35 U.S.C. 103 has been issued in light of newly found prior art. See above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678